Citation Nr: 1527975	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for positional vertigo.   

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses is the subject of a separate Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs Regional Office in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's current positional vertigo is unrelated to his military service, including the one instance of dizziness he experienced in service. 

CONCLUSION OF LAW

The criteria for service connection for positional vertigo have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 U.S.C.A. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

An October 2010 letter advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has been afforded a VA medical examination.  A VA medical opinion has been obtained.  The Veteran has provided testimony at a hearing before the Board.  During the May 2015 hearing, information was obtained regarding onset of the Veteran's vertigo disability.  Information was also obtained regarding any causal link between the vertigo and his active service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  There is no indication that there is any additional evidence that should be obtained to substantiate the Veteran's claim.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran submitted his claim for service connection for vertigo in September 2010.  On this VA Form 21-526 he did not indicate when the disability began or when he was treated.    

A review of the Veteran's service treatment records reveal a June 1960 entry in which the Veteran complained of dizziness since the day before.  The examiner indicated that the Veteran had possible early labyrinthitis.  The Board notes that the Veteran filled out a Report of Medical History (RMH) in July 1960 in preparation for discharge from service and he reported that he had experienced dizziness or fainting spells.      

A March 31, 2010 VA emergency room record notes that the Veteran had developed dizziness in supine position off and on for over 20 years.  It was noted that the episodes of dizziness lasted for a short time and were not associated with nausea or vomiting.  He reported that he had had recurrent dizziness off and on for the past 10 days.  The Veteran reported that he had had a similar episode when he was 19 years old when he was in service and was told to have inner ear disease.  

A June 2010 VA otolaryngology consult noted that the Veteran had a long history of transient dizziness, usually provoked by positional change.  Duration was reported to be for a few seconds, never lasting longer.  The impression was benign paroxysmal positional vertigo.  The Veteran did not feel that he needed treatment for his symptoms.  

In a November 2010 letter, the Veteran asserted that since leaving the Army he would get dizziness about three times a year.  He said that it would last for one day at most and go away.  He stated that it had gotten worse in the last year.  He reported that he functioned okay when he was up or in bed, it was when he gets up or lies down that he gets momentarily dizzy.  

On VA contract compensation and pension examination in July 2011, the Veteran reported that in service he had a single episode of objective vertigo that was severe, associated with nausea and vomiting, which lasted at least five days.  He stated that it resolved entirely with no symptoms of dizziness until 10 or 15 years following his discharge.  He reported that subsequently he has had multiple episodes of positional vertigo associated with lying down, turning to the left, and occasionally with some mild orthostatic change.  The Veteran stated that the symptoms lasted up to 10 minutes.  

The examination revealed no abnormalities other than bilateral hearing loss.  The examiner noted that the symptoms as described by the Veteran during service suggested the occurrence of acute labyrinthitis or vestibular neuronitis with no subsequent symptoms of dizziness whatsoever for 10 to 15 years following that time, and no reported hearing loss as a result of the attack.  The examiner noted that the Veteran's present symptoms are that of brief positional vertigo which does not appear to be related to his initial severe episode.  Although some residual positional vertigo secondary to vestibular neuronitis is possible, the examiner believed that the Veteran's current symptoms of vertigo are less likely than not caused by or a result of military service.  

At his May 2015 hearing the Veteran reported that he first experienced vertigo in service while on guard duty.  He said that the next morning he went to see the doctor and his vertigo was so bad that he started throwing up.  He reported that he was given pills and three days of staying in the barracks.  He said that the vertigo resolved during that time.  The Veteran testified that this was the last time he had vertigo for years.   He stated that after he got out of service he did not have vertigo anymore until the mid or late 1990's.  Thereafter he would get it occasionally.  It would come two or three times a year and would last a few days and then go away.  He said that now he experiences vertigo every day.  He reported that it lasts a few minutes and then it goes away.  He does not have vomiting with it.
 
The Board does not find the Veteran's November 2010 report of vertigo ever since leaving the Army to be credible.  All of his other statements have indicated that at least 10 years passed after discharge before he had another episode of dizziness.  In particular, the Veteran's May 2015 testimony indicates that he did not experience episodes of vertigo until the mid or late 1990's, more than 30 years after the in-service episode of dizziness.

The Board finds the Veteran's statements that his current positional vertigo is related to the episode of dizziness during service to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current positional vertigo condition is related to the one episode of severe dizziness with vomiting during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   

The Board finds that the most probative evidence of record is the July 2011 VA medical opinion.  The examination is adequate and probative as the VA examiner examined the Veteran, reviewed the Veteran's medical history, and then came to a reasoned conclusion.  There are no medical opinions to contrary.  In short, the probative medical evidence is against the claim. The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for positional vertigo is denied.   



___________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


